department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date uil date legend org organization name xx date address address org address dear person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons exemption from income_tax is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status despite numerous requests to you to provide information to conduct an examination of your form_990 for the year ended 20xx no requested information has been provided to us based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations internal_revenue_service department of the treasury tax exempt government entities division speer blvd suite denver colorado taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha ramirez director e o examination enclosures publication publication report of examination letter rev catalog number 34809f form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org legend org organization name president president tax identification_number year period ended xx date city city december 20xx address address xyz state issue whether the tax-exempt status of an organization that operates an animal humane society whose mission is the housing and protection of animals should be revoked facts the org was founded in xyz on february 20xx the mission of the organization was to be a nonprofit shelter and sanctuary for all hooved animals poultry and domestic birds the organization was contacted by telephone on april 20xx however an officer or director was not available the examiner once again attempted to contact the organization by telephone on may 20xx however once again there was no one available to speak to examiner correspondences were mailed requesting the organization provide documentation verifying its continued qualification for exemption these letters were sent to the organization’s last_known_address address on may 20xx no response was received within two weeks of the letter another letter was sent to the organization on june 20xx this letter was also not responded to on august 20xx certified letters were sent to the last_known_address of the organization and registered agent the letter sent to address was delivered on september 20xx to xyz the letter addressed to the registered agent at address was returned undeliverable the organization has not filed information returns with the internal_revenue_service for any period since its inception documents obtained from the xyz department of agriculture indicate that an investigation was opened on march 20xx into allegations of animal cruelty and other complaints the report indicates that the animals were not being properly cared for which had led some of the horses to be underweight and have medical problems the xyz department of agriculture advised the organization president that the case would be presented to the city county attorney’s office for review court documents from the found president-president of the org-guilty of xyz revised statue 13-2910-cruelty to animals-a cla sec_1 misdemeanor justice court in city county xyz indicate that the judge documents obtained from the city county sheriffs office indicate that the sheriff's office was called to the site of the org at address on october 20xx the report also indicated that there were fifty animals at the site and that the organization could not properly feed or obtain medical treatment for the animals five horses were surrendered to the sheriffs form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org legend org organization name president president tax identification_number year period ended xx date city city december 20xx address address xyz state office and three were euthanized the case was referred to the city county attorneys office for charges under under xyz revised statue 13-2910a1 and 13-2910a2 court documents from the superior court of xyz city county indicate that president- president of the org- pleaded guilty to two charges of animal cruelty under xyz revised statue 13-2910-cruelty to animals-a class undesignated felony law sec_501 allows for the exemption from federal_income_tax an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals sec_1_501_c_3_-1 provides in general in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any parts of the organization’s earnings inure to the benefit of private shareholders or individuals and where the organization serves a private rather than public interest sec_1_501_c_3_-1 provides that an organization is nor organized or operated exclusively for one or more of the purposes specified in sec_501 unless it serves a public rather than a private interest sec_1_501_c_3_-1 provides in general an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade or form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org legend org organization name president president tax identification_number year period ended xx date city city december 20xx address address xyz state business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date tax identification_number year period ended name of taxpayer org december 20xx legend org organization name president president xx date city city address address xyz state service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status revrul_71_447 1971_2_cb_230 concerned a private school that otherwise meet the requirements of sec_501 of the internal_revenue_code of and whether it continued to qualify for exemption from federal_income_tax if it does not have a racially_nondiscriminatory_policy_as_to_students the service held that the all charitable trusts educational or otherwise are subject_to the requirement that the purpose of the trust may not be illegal or contrary to public policy a_trust for a purpose the accomplishment of which is contrary to public policy although not forbidden by law is invalid racial discrimination in education is contrary to federal public policy therefore a school not having such policy is not charitable within the common_law sections of and c rev_rul 1975_2_cb_204 concerned an organization formed to promote world peace and disarmament by nonviolent direct action and whose primary activity was the sponsoring of antiwar protest demonstrations in which demonstrators were urged to commit violations of local ordinances and breaches of public order the service held illegal activities which violate the minimum standards of acceptable conduct necessary to the preservation of an orderly society are contrary to the common good and the general welfare of the people in a community and thus are not permissible means of promoting the social welfare for purposes of sec_501 of the code accordingly the organization is not operated exclusively for the promotion of social welfare and does not qualify for exemption governments position contact with the organization has been attempted multiple times each attempt to contact the organization has generated no response to request for information in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax the organization has not filed a return since its inception and request to provide information to substantiate the organization’s ongoing exempt status have largely gone ignored form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org legend org organization name president president tax identification_number year period ended xx date city city address address december 20xx xyz state and as a matter of trust law one of the main sources of the general law of charity no trust can be created or operated for a purpose which is illegal the purpose is illegal if the trust property is to be used for an object which is in violation of the criminal_law or if the trust tends to induce the commission of crime or if the accomplishment of the purpose is otherwise against public policy thus all charitable trusts and by implication all charitable organizations regardless of their form are subject_to the requirement that their purposes may not be illegal or contrary to public policy see revrul_71_447 1971_2_cb_230 revrul_75_384 1975_2_cb_204 in this case the organization committed criminal acts under xyz state law that resulted in the neglect and abuse of animals located at it sanctuary the officers in the past have been held liable for the same crimes of neglect the repeated nature of these crimes precludes the possibility that the organization might unfairly fail to qualify for exemption due to an isolated or inadvertent violation of a regulatory statute its activities demonstrate an illegal purpose which is inconsistent with charitable ends moreover the generation of criminal acts increases the burdens of government thus frustrating a well recognized charitable goal ie relief of the burdens of government care and protection of animals illegal activities which violate the minimum standards of acceptable conduct necessary to the preservation of an orderly society are contrary to the goal of preventing cruelty to children or animals the common good and the general welfare of the people in a community and thus are not permissible means of promoting the purposes of sec_501 of the code accordingly the organization is not operated exclusively for charitable purposes and does not qualify for exemption from federal_income_tax under sec_501 of the code taxpayer’s position the taxpayer does not currently have a stated position conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 in addition the organization’s activities have been executed in a manner that is against public policy and increased the burdens of government accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after december 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
